Title: Alexander Hamilton’s Nomination by George Washington for the Office of Secretary of the Treasury of the United States, 11 September 1789
From: Washington, George
To: Senate


New York, September 11, 1789. On this date Washington submitted to the Senate the following nominations for the Treasury Department:
“Alexander Hamilton (of New York) Secretary.
Nicholas Eveleigh (of So. Carolina) Comptroller.
Samuel Meredith (of Pensylvania) Treasurer.
Oliver Wolcott Junr: (of Connecticut) Auditor.
Joseph Nourse (in Office) Register.”
